Exhibit 10.1

COMMITMENT INCREASE AGREEMENT

AND

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This COMMITMENT INCREASE AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT
(this “Agreement”), dated as of June 26, 2017, is entered into by and among FAIR
ISAAC CORPORATION, a Delaware corporation (the “Borrower”), the Lenders and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, with respect to
the following:

A. The Borrower, the Administrative Agent and the Lenders have previously
entered into that certain Amended and Restated Credit Agreement, dated as of
December 30, 2014 (as amended, restated, supplemented or otherwise modified and
in effect on the date hereof (including by the First Amendment to Amended and
Restated Credit Agreement dated as of April 16, 2015), the “Credit Agreement”).
Capitalized terms used but not defined herein have the meanings assigned to them
in the Credit Agreement.

B. The Borrower has requested an amendment to the Credit Agreement as set forth
below.

C. The Borrower has elected to exercise the increase option to increase the
Total Commitments under Section 2.19 of the Credit Agreement.

C. On the terms and subject to the conditions set forth in this Agreement, the
Lenders are willing to agree to such amendment and to increase their respective
Commitments as set forth in Section 3 below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Effectiveness. The effectiveness of the provisions of Sections 2 and 3 of
this Agreement are subject to the satisfaction of the conditions further
described in Section 4 of this Agreement.

2. Amendment.

(a) Section 2.19(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(i) after giving effect to the requested increase, the aggregate amount of
increases in the Total Commitments after June 26, 2017 shall not exceed
$100,000,000;

3. Increase Option.



--------------------------------------------------------------------------------

(a) The Borrower hereby requests that the Total Commitments be increased in the
aggregate amount of $100,000,000 pursuant to Section 2.19 of the Credit
Agreement and the Borrower proposes that the Increase Effective Date for the
increase contemplated in this Agreement be the Agreement Effective Date (as
defined in Section 4 below).

(b) On the terms and subject to the conditions of this Agreement, in furtherance
of the Borrower’s request to increase the Total Commitments in the aggregate
amount of $100,000,000 pursuant to Section 2.19 of the Credit Agreement, as of
the Agreement Effective Date:

(i) Wells Fargo Bank, National Association (“Wells Fargo”) hereby increases its
Commitment by $31,250,000.00 (thereby increasing Wells Fargo’s Commitment as of
the Agreement Effective Date to a total of $156,250,000.00);

(ii) U.S. Bank National Association (“U.S. Bank”) hereby increases its
Commitment by $31,250,000.00 (thereby increasing U.S. Bank’s Commitment as of
the Agreement Effective Date to a total of $156,250,000.00);

(iii) HSBC Bank USA, N.A. (“HSBC”) hereby increases its Commitment by
$18,750,000.00 (thereby increasing HSBC’s Commitment as of the Agreement
Effective Date to a total of $93,750,000.00); and

(iv) Bank of America, N.A. (“Bank of America”) hereby increases its Commitment
by $18,750,000.00 (thereby increasing Bank of America’s Commitment as of the
Agreement Effective Date to a total of $93,750,000.00);

The Lenders identified in this Section 3(b) are “Increasing Lenders” for
purposes of the Credit Agreement and this Agreement.

4. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of the provisions of Sections 2 and 3 of this Agreement are
conditioned upon, and such provisions shall not be effective until, satisfaction
of the following conditions (the first date on which all of the following
conditions have been satisfied being referred to herein as the “Agreement
Effective Date”):

(a) The Administrative Agent shall have received this Agreement, duly executed
and delivered by the Borrower, the Administrative Agent and the Lenders.

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, dated the Agreement Effective Date, certifying that
(A) either (1) the copies of the certificate of incorporation of the Borrower
and by-laws of the Borrower delivered most recently to the Administrative Agent
prior to the Agreement Effective Date continue to be true and correct copies
thereof as of the Agreement Effective Date or (2) attaching true and correct
copies thereof as of the Agreement Effective Date and (B) attached thereto are
true and correct copies of resolutions duly adopted by the board of directors of
the Borrower and continuing in effect, which authorize the execution, delivery
and performance by

 

2



--------------------------------------------------------------------------------

the Borrower of this Agreement and the other documents executed or to be
executed by the Borrower in connection with the transactions contemplated
hereby.

(c) The Administrative Agent shall have received an amended and restated Note
for each Lender that has requested the same, duly executed and delivered by the
Borrower in favor of each such Lender (the “Amended and Restated Notes”).

(d) No Default or Event of Default shall have occurred and be continuing.

(e) Each of the representations and warranties made by the Borrower in the
Credit Agreement that does not contain a materiality or Material Adverse Effect
qualification shall be true and correct in all material respects on and as of
the Agreement Effective Date, and each of the representations and warranties
made by the Borrower in the Credit Agreement that contains a materiality or
Material Adverse Effect qualification shall be true and correct on and as of the
Agreement Effective Date.

(f) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying as to the matters described in clauses
(d) and (e) above.

(g) The Administrative Agent shall have received a legal opinion from Faegre
Baker Daniels LLP, special counsel to the Borrower, dated as of the Agreement
Effective Date, in form and substance satisfactory to the Administrative Agent.

(h) All fees and expenses required to be paid to the Administrative Agent
(including the reasonable and documented fees, charges and disbursements of
external counsel for the Administrative Agent) and the Lenders on or prior to
the Agreement Effective Date (including all fees payable pursuant to any
engagement or fee letter) shall have been paid.

5. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) Authorization of Agreements. The execution and delivery of this Agreement
and the Amended and Restated Notes by the Borrower and the performance by the
Borrower of the Amended and Restated Notes and the Credit Agreement (as amended
by this Agreement and after giving effect to the increase in the Total
Commitments as set forth in this Agreement) (hereafter referred to as the
“Amended Credit Agreement”): (i) are within the corporate power of the Borrower
and (ii) have been duly authorized by all necessary corporate or other
organizational actions on the part of the Borrower.

(b) Enforceability. Each of this Agreement, the Amended Credit Agreement and the
Amended and Restated Notes has been duly executed and delivered by the Borrower,
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of

 

3



--------------------------------------------------------------------------------

creditors’ rights generally and general principles of equity (whether
enforcement is sought by proceedings in equity or at law).

(c) Non-Contravention. The execution, delivery and performance by the Borrower
of this Agreement, the Amended Credit Agreement and the Amended and Restated
Notes do not (i) violate in any material respect any Requirement of Law
applicable to the Borrower; (ii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of the Borrower; (iii) result in the creation or imposition of any
Lien (or the obligation to create or impose any Lien) upon any property, asset
or revenue of the Borrower (except such Liens as may be created in favor of the
Administrative Agent for the benefit of the Lenders pursuant to this Agreement
or the other Loan Documents), (iv) result in a revocation, termination or other
material restriction on any licenses that would have a Material Adverse Effect
or (v) violate in any material respect any provision of any existing law, rule,
regulation, order, writ, injunction or decree of any court or Governmental
Authority to which it is subject.

(d) Governmental Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including, without limitation, the equity holders of any Person) is
required in connection with the execution and delivery of this Agreement by the
Borrower, or the performance or consummation of the transactions contemplated
hereby, except for those which have been made or obtained (or, in the case of a
Form 8-K, will be made within the time period specified by the rules of the SEC)
and are in full force and effect.

(e) Representations and Warranties. The Borrower represents and warrants that as
of the Agreement Effective Date and after giving effect to this Agreement
(i) the representations and warranties of the Loan Parties set forth in
Section IV of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true and correct in all material respects (except to the extent that
such representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as of such date) and
(ii) no Default or Event of Default has occurred and is continuing.

6. Miscellaneous.

(a) Reference to and Effect on the Credit Agreement and the other Loan
Documents. Except as specifically set forth in this Agreement, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed by the Borrower in all respects. The execution
and delivery of this Agreement and performance of the this Agreement shall not,
except as expressly provided herein, constitute a waiver or amendment of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lender Parties under, the Credit Agreement or any of
the other Loan Documents.

 

4



--------------------------------------------------------------------------------

(b) Expenses. The Borrower acknowledges that all reasonable costs and expenses
of the Administrative Agent incurred in connection with this Agreement will be
paid by the Borrower in accordance with Section 10.5 of the Credit Agreement.

(c) Headings. Section and subsection headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

(d) Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile, “pdf” or similar electronic copy of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart. Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.

(e) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS
OF LAW RULES OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK.

7. Loan Documents. This Agreement is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement generally applicable to
Loan Documents are applicable hereto and incorporated herein by this reference.

[This Space Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    FAIR ISAAC CORPORATION,     a Delaware corporation     By:   /s/ Steven P.
Weber     Name:   Steven P. Weber     Title:   Treasurer

 

[Signature Page to Commitment Increase Agreement - FICO]



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent and a
Lender     By:   /s/ R. James Hancock     Name:   R. James Hancock     Title:  
Senior Vice President

 

[Signature Page to Commitment Increase Agreement - FICO]



--------------------------------------------------------------------------------

    Bank of America, N.A.,     as a Lender     By:   /s/ Jeff Schwartz     Name:
  Jeff Schwartz     Title:   Senior Vice President

 

[Signature Page to Commitment Increase Agreement - FICO]



--------------------------------------------------------------------------------

    HSBC Bank USA, N.A.,     as a Lender     By:   /s/ Graeme Robertson    
Name:   Graeme Robertson     Title:   Director

 

[Signature Page to Commitment Increase Agreement - FICO]



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION,     as Joint Lead Arranger, Syndication
Agent and a Lender     By:   /s/ Mila Yakovlev     Name:   Mila Yakovlev    
Title:   Vice President

 

[Signature Page to Commitment Increase Agreement - FICO]